CANCELLATION AGREEMENT

 

THIS CANCELLATION AGREEMENT (the “Cancellation Agreement”) is made and entered
into as of the 28th day of September, 2015, among Lightning Gaming, Inc. (the
“Company”) and the persons listed as the holders of capital stock (“Stock”) on
the signature pages hereto (collectively, the “Stock Holders” and each
individually a “Stock Holder”).

 

WHEREAS, the parties hereto previously entered into that certain Amended and
Restated Voting Agreement, dated August 6, 2015 (the “Voting Agreement”)
pursuant to which the parties agreed to vote all of their Stock for the election
of certain candidates to the Board of Directors of the Company (the “Board”) as
detailed in the Voting Agreement; and

 

WHEREAS, the parties hereto have amicably determined that it is in their
collective best interest to: (i) cancel the Voting Agreement; and (ii) provide
for such additional agreements as are set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Cancellation Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

 

1.                     Cancellation of Voting Agreement.

 

(a)                   The Voting Agreement shall be deemed terminated and of no
further force or effect as of the date hereof.

 

(b)                  The parties acknowledge that no vote with regard to
electing the members of the Board took place between August 6, 2015 and the date
hereof.

 

(c)                   The parties acknowledge that, as of the date hereof and
going forward, each party shall be able to vote its Stock with regard to any
votes put before the Company’s shareholders (including, but not limited to,
Board elections) as it sees fit and without needing to consult with any other
party.

 

(d)                  The parties acknowledge that, as of the date hereof, there
are no individuals or entities that are an executive officer of the Company or
who own 5% of the capital stock of the Company other than the applicable parties
hereto.

 

(e)                  For the absence of doubt, no party hereto shall have any
right to designate any full member of the Board or any observer member of the
Board except in accordance with the Company’s Articles of Incorporation and
Bylaws.

 

(f)                   For the absence of doubt, the legend specified in Section
5 of the Voting Agreement shall not be placed on any Stock.

 



1

 



 

 

2.                      Notices. All notices, requests, consents and other
communications hereunder shall be in writing and shall be personally delivered
or delivered by overnight courier or mailed by first-class registered or
certified mail, postage prepaid, return receipt requested, or sent by fax
machine, or sent by electronic mail, return receipt requested, addressed as
follows:

 

(a)If to the Co-Investment Fund, II, L.P. (“CI-II”):




The Co-Investment Fund, II, L.P.

150 North Radnor-Chester Road, Suite B101
Radnor, Pennsylvania 19087

Attention: Brian K. Adamsky
Facsimile: (610) 971-2062

 

(b)If to the Company at:

 

Lightning Gaming Inc.

23 Creek Circle, Suite 400

Boothwyn, Pennsylvania 19061
Attention: Chief Executive Office
Facsimile: (610) 494-6654

 

(c)If to a Stock Holder, to his or its address on the books of the Company.

 

3.                      Integration: Amendments. This Agreement embodies the
entire agreement and understanding among the parties hereto and supersedes all
prior agreements and understandings relating to the subject matter hereof.
Unless otherwise specifically stated herein, neither this Agreement nor any
provision hereof may be waived, modified, amended or terminated except as
approved in writing by (i) the Company, (ii) CI-II, and (iii) the Stock Holders
holding more than 50% of the Stock; provided, further, that any provision herein
waived, modified, amended or terminated with the aforestated approval shall bind
all other parties who do not consent or otherwise expressly approve such waiver,
modification, amendment or termination.

 

4.                   Governing Law: Successors and Assigns. This Agreement shall
be governed by the laws of the Commonwealth of Pennsylvania regardless of laws
that might otherwise govern under applicable principles of conflicts of laws and
choice of laws thereof, and shall be binding upon the heirs, personal
representatives, executors, administrators, successors and assigns of the
parties.

 

5.                   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.               Severability. The illegality, invalidity or unenforceability of
any provisions of this Agreement shall not affect the legality, validity or
enforceability of any other provisions of this Agreement.

 



2

 



 

7.              Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

(Signature Page Follows)

 



3

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

COMPANY:

 

LIGHTNING GAMING, INC.
By: /S/ Brian Haveson



Title: CEO

 

 

STOCKHOLDERS:

 

THE CO-INVESTMENT FUND, II, L.P.

 

By: Co-Investment Management II, L.P.
Title: General Partner

 

By: Co-Invest II Capital Partners, Inc.
Title: General Partner

 

 

By: /s/ Brian Adamsky

 

 

 

 

Title: CFO & Treasurer

 

 

/s/ C. Fred Tecce

C. Fred Tecce

 

 



/s/ Donald R. Caldwell

Don Caldwell

 

 

/s/ Brian Haveson

Brian Haveson

 

 



/s/ Richard Hansen



Richard Hansen

 



 

/s/ Seth Berger 

Seth Berger 

 

 

 

4